COURT OF APPEALS
                                  SECOND DISTRICT OF TEXAS
                                       FORT WORTH

                                       NO. 02-12-00498-CV


In the Interest of C.R.A. and S.A.A.       §    From the 355th District Court

                                           §    of Hood County (D2011230)

                                           §    December 31, 2014

                                           §    Opinion by Justice Gardner



                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.

      It is further ordered that appellant A.C. shall pay all costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Anne Gardner___________
                                          Justice Anne Gardner